DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the pre-heat burner" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterick [5558047], further in view of Reed [2560888].
With respect to claim 1, Vetterick discloses the invention as substantially claimed. Vetterick discloses: A horizontally-fired burner system, comprising: 
in a combustion volume (18), a distal flame holder (40), the distal flame holder including a plurality of columns [see FIG 4]; and a fuel (16) and combustion air source (14) configured to output a flammable fuel and air mixture toward the distal flame holder via one or more main fuel nozzles (32) [col 5, line 35-51]; wherein the distal flame holder is configured to hold a combustion reaction adjacent to each of the plurality of columns [col 6, line 17-53, with reference to “a fuel-rich mixture into the furnace space 18, any remaining unburned fuel being burned in the vicinity of the internal duct assemblies 40.”].
Vetterick further shows:
{cl. 2} The horizontally-fired burner system of claim 1, wherein the plurality of columns are disposed vertically in the combustion volume and in parallel to each other within the combustion volume [see FIG 4].
{cl. 4} The horizontally-fired burner system of claim 1, wherein the distal flame holder is configured to hold the combustion reaction upstream from, downstream from, and beside each of the plurality of columns [col 6, line 17-53].
{cl. 8} The horizontally-fired burner system of claim 1, further comprising a plurality of water tubes (36) arranged adjacent to at least one of a ceiling, a floor, and walls defining the combustion volume (18) [see FIG 6, col 5, line 52-col 6, line 16].
{cl. 16} The horizontally-fired burner system of claim 1, further comprising: a mixing tube (44, 46) disposed in the combustion volume between the fuel and combustion air source and the distal flame holder to receive fuel and combustion air from the fuel and combustion air source, the mixing tube being configured to entrain flue gas with the fuel and the combustion air and to cause mixing of the fuel, the combustion air, and the flue gas prior to receipt of the mixture at the distal flame holder [col 6, line 21-31].
Vetterick, however does not disclose: each (the plurality of columns) formed from a respective plurality of refractory tiles. Reed makes up for these deficiencies by teaching a boiler furnace (5) having a combustion chamber (7) where flames are held in the vicinity of fire brick (27, interpreted as the refractory tile) [see FIGs 1 and 4, col 2, line 19-37].
Reed also shows (inherently) {cl. 5} The horizontally-fired burner system of claim 1, wherein at least a portion of the plurality of refractory tiles includes perforated refractory tiles [col 3, line 12-16].
 It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the system of Vetterick with the teachings of Reed because Reed provides fire brick in a combustion volume to provide an additional source of radiant heat to increase transfer of heat and combustion efficiency.
Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterick [5558047], in view of Reed [2560888], further in view of Okada et al [20090130619].
Regarding claims 20-24, Vetterick discloses the invention as substantially claimed however does not disclose the preheat burner as claimed. Okada makes up for these deficiencies by teaching:
{cl. 20} The horizontally-fired burner system of claim 1, further comprising: a pre-heat burner (4) disposed proximate the fuel and combustion air source, the pre-heat burner being operable to heat the distal flame holder to a temperature equal to or greater than an auto-ignition temperature of the fuel [paragraph 0060].
{cl. 21} The horizontally-fired burner system of claim 20, wherein the pre-heat burner is operable to be extinguished just prior to providing main fuel from main fuel nozzles of the fuel and air source [see FIG 1, regarding the visible valve at burner 4, the burner would be operable to shut off at least manually].
{cl. 22} The horizontally-fired burner system of claim 1, further comprising: a distal pilot burner (4) disposed adjacent to a plurality of columns; wherein the distal pilot 
{cl. 23} The horizontally-fired burner system of claim 1, further comprising: a distal pilot burner (4) disposed adjacent to the plurality of columns in the combustion volume; wherein the distal pilot burner is configured to successively provide a pre- heating flame to raise a temperature of the distal flame holder to at least an auto- ignition temperature of main fuel prior to introduction of the main fuel, and to maintain a pilot flame during combustion of the main fuel in the combustion reaction held by the distal flame holder [paragraph 0060].
{cl. 24} The horizontally-fired burner system of claim 23, wherein the distal pilot burner (4) is configured to support a large combustion reaction during pre-heating of the distal flame holder and to support a smaller combustion reaction during subsequent combustion of the main fuel [paragraph 0060, 0067-0068].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Vetterick with the teachings of Okada because Okada provides a preheat burner capable of increasing the surface temperature to provide a more efficient combustion process. 
Claim 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vetterick [5558047], in view of Reed [2560888], further in view of Farrell et al [20100151397].
Regarding claims 27 and 28, Vetterick discloses the invention as substantially claimed, however does not show the sensors as claimed. Farrell makes up for these deficiencies by teaching:
{cl. 27} The horizontally-fired burner system of claim 1, further comprising: one or more sensors (40) disposed at the distal flame holder (12 inside of 13) and configured to detect at least one of a flame presence, a temperature, a flame characteristic, a pressure, a fuel/air proportion, a refractory tile condition, and a vibration amount; a fuel amount actuator (with reference to the fuel ratio, e.g. determining a fuel ratio would indicate an amount of fuel) disposed as part of the fuel and combustion air source and configured to change an amount of fuel supplied by the fuel and combustion air source [paragraph 0054]; a controller (60) operatively coupled to the one or more sensors and the fuel amount actuator, the controller configured to control the fuel amount actuator to change an amount of fuel supplied by the fuel and combustion air source based on one or more signals received from the one or more sensors.
{cl. 28} The horizontally-fired burner system of claim 27, wherein the controller is further configured to store data based on the one or more signals received from the one or more sensors [paragraph 0043].
It would have been obvious at the time of filing the invention to a person of ordinary skill in the art to modify the invention of Vetterick with the teachings of Farrell because Farrell provides a known means of controlling a combustion process.

Allowable Subject Matter
Claims 3, 6, 7, 9-15, 17-19, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
1/1/2022